DETAILED ACTION
This action is in response to the amendments filed on Sept. 22nd, 2022. A summary of this action:
Claims 1, 3-6, 9, 11-12, 16-18 have been presented for examination.
Claims 1, 5-6, 9, 16-18 were amended
Claim 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta in view of Gavin et al., US 6,272,447.
Claim(s) 9, 11-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta
Claims 1, 3, 9, 11, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,128 (reference application). 
Claims 4-6, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,128 (reference application) in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta
Claims 1, 3-6, 9, 11-12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 16/822,115 (reference application). 
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application). 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application). 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the objections are withdrawn and new objections are presented below.

Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated below in response to the amendments to both the instant application and all of the co-pending applications. 
	The Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee, and the wrong form was used (the correct form is PTO/AIA 25). As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...”
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.
The Examiner notes that the arguments submit no claim as representative, nor do the
arguments clearly argue features that are claimed. It is improper to import limitations from the
specification into the claims, and for purposes of responding to the arguments the Examiner
treats claim 1 as representative.

Applicant submits (Remarks, page 8): “The amended claims are directed towards a 3D modeling software/environment and provide clear improvements for said software/environment…This shows a clear improvement to the function of a computer
and effecting a transformation of a particular article to a different state.”

Examiner’s Response: The Examiner respectfully disagrees.  
	As to this being an improvement to technology, see MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…" – see ¶¶ 2-7 including ¶ 5 of the specification, and see ¶¶ 21-23 including: “The present invention provides the advantage of specifically analyzing the exterior sheathing/finishing of a building and providing an accurate assessment of the material and quantity of material... The unique feature of the present invention, the building finishings are added by a user and the present invention is able to create the drawings showing the sheathing material layout and arrangement and design as well as determine the optimized quantity…This feature avoids the overestimation of the fasteners and provides the optimum quantity to order on site.” – the specification descriptions of the improvements/advantages are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as discussed in MPEP § 2106.05(a). 
Furthermore, the disclosed advantages/improvements describe an improvement in the judicial exception alone, i.e. an improvement to the “typical building process” (¶ 21 of the instant specification) - see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”, see MPEP § 2106.05(I): "a claim for a new abstract idea is still an abstract idea”

Furthermore, the arguments convey a consideration under this being an improvement to the functioning of a computer -  this is not an improvement to the functioning of a computer, as a computer does not improve its own functioning by use of this method. To clarify, MPEP § 2106.05(a)(I): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” – the present claims merely invoke the usage of computers as a tool to implement the abstract idea. 

Furthermore, this argument also conveys a consideration under the particular transformation test, as detailed in MPEP § 2106.05(c): "… It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. All claims must be evaluated for eligibility using the two-part test from Alice/Mayo... Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” – the present claims are not reciting a particular eligible transformation, and the claims do not pass the two-part test from Alice and Mayo as per the rejection. 

Applicant submits (Remarks, pages 8-9): “For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea… The claims as a whole are directed to more than just steps capable of being performed mentally. Through the restriction of the 3D modeling software, the creation of the plurality of sheathing material panel models, the new building model. There are newly created data sets of 3D model files which were not in existence before…The present invention creates and manipulates models and illustrations. This solves a technical problem of applying sheathing material to a 3D model…All within a 3D modeling environment” 

	 Examiner’s Response: The Examiner respectfully disagrees.  
As to the argument about the subject matter being physical, see MPEP § 2106.04(d)(I): “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").”
As to the remaining argument about the claimed subject matter not being able to be performed mentally, the Examiner notes that the argued features are 1) not claimed in ordered combination any single representative claim; and 2)  do not address that as per MPEP § 2106.04(a)(2)(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."” – these arguments imply that the usage of features such as “3D modeling software” preclude this from being performed mentally, however the claims recite these additional elements with such generality that these are considered as stated in MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)”.
See the rejection for further clarification.
	
Applicant submits (Remarks, page 10): “The claims invention also includes a steps and actions that once the conflicts are corrected, the invention provides the new 3D model and the illustrations instead of continuously checking for conflicts. This limitation meaningfully employs information provided by the abstract limitations to control the operation of the software, and the claimed software provides technical improvements in the field of 3D modeling.”
Examiner’s Response: The Examiner respectfully disagrees. The portions of the various independent claims that reflect such conflict checking recites the act with such generality that these steps do not preclude a person mentally performing such conflict checking as a mental evaluation/judgement. As to the control of software, the features recited in the claims amount to nothing more then the use of a computer as a tool to implement an abstract idea, with additional features of “simply adding a general purpose computer or computer components after the fact to an abstract idea” (MPEP § 2106.05(f)). See the rejection for clarification, and see above for the consideration of the improvement to technology. 

Regarding the § 102 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (Remarks, pages 11-12): “Neither Mogollon nor Gavin teaches the analysis of the sheathing material panels and the members for conflicts and correcting said conflicts. This step is vital to further reduce waste. Mogollon may address conflicts between the edges of sheathing material to sheathing material but does not identify is members are not positioned correctly in the model. Mogollon also assumes that ALL sheathing material elements are a standard size, this fails to include if different types of sheathing material are applied to different areas of the exterior surface or if multiple layers of different types of sheathing material are applied to the exterior surface.… The member specific properties are important so that roof sheathing material is applied to the roof and wall sheathing material is applied to the walls…”
Examiner’s Response: As an initial matter, this argument does not address any single independent, but rather combines in an unclaimed combination features from each of the independent claims, and further includes features entirely unclaimed. It is improper to import limitations from the specification into the claims, and it is improper to import features from one claim into another. See MPEP § 2103(I)(C): “"[T]he name of the game is the claim."” As clarified in MPEP § 2111 including: “…The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."...”
In addition, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
See the rejection below for how the present claims are rejected in view of the prior art. 

Applicant submits (remarks, pages 12): “Additionally, neither Mogollon or Gavin highlight or identify the members or sheathing material involved in the conflict. Gavin does not identify the conflict between a sheathing material piece and a member, just a conflict between two members of a predetermined layout… The conflict between the sheathing material piece ( or pieces) is a different analysis from the conflict of the building frame members, given that the model is initially checked for any conflicts between members.”
Examiner’s Response: See the rejection, Gavin was relied upon for the claimed feature of “identifying… conflicts between frame members and where conflicting frame members are identified…” as recited in claim 1 – the submitted argument is not addressing what is claimed. To clarify, Gavin was relied upon for this claimed feature in claim 1 as per the rejection. As such, this is a piecemeal analysis of the references as it attacks Gavin for a feature Gavin was not relied upon for, and furthermore this argument requires an improper to import limitations from the specification and from other claims into the independent claim 1. 	

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “analyzing, by the least one processors” – the other limitations recite “by the at least one processor”. The Examiner suggests amending claim 1 to be consistent for this element. 
Claim 3 recites “The computer method of claim 2” however claim 2 was cancelled. The Examiner suggests amending this to recite “The computer method of claim 1”, and interprets the claim as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The dependent claims are rejected due to dependency. 

Claim 1 recites, in part: 
analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
See ¶ 70: “As well as the apertures (windows, doors, etc.) 604 which are features that are taken into account when determining the sheathing material layout.”
	See ¶¶ 55-56: “The sheathing optimization program 108 may use an information from the members related to fastening locations and set these as limitation on the placement of the sheathing material so that there are no conflicts when the sheathing material is fastened to the members….”, see ¶ 67: “Specifically, the program modules 42 may analyze a building model, locate the wall panels determine the interaction between the wall panels and the foundation, determine if a conflict exists, and identify the member(s) involved in the conflict and provide a potential solution to the conflict.”, see ¶ 74: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels.”
	There is not sufficient written description support for the above limitations, because there is not sufficient disclosure of the claimed feature of “conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict”.  Furthermore, there is not sufficient written support for displaying a solution to the conflict as claimed – rather, the disclosure states only: “…provide a potential solution to the conflict” in ¶ 74. 

Claim 9 recites, in part: 
program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
See ¶ 70: “As well as the apertures (windows, doors, etc.) 604 which are features that are taken into account when determining the sheathing material layout.”
See ¶ 74: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels”
See ¶ 76: “The sheathing optimization program 108 is able to take into account the corners and the overlap of the sheathing material to reduce any overhang or overlapping of the sheathing material.” – the disclosure does not provide sufficient written description support for “overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;” as recited in the claims. 

Claim 16 recites: … incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	See the instant specification, figure 5; ¶ 69: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to” ¶ 56:”Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting” 
	See figure 7 as described in ¶ 70: “As shown in Figure 7, a wall panel 700 is shown wherein the sheathing optimization program 108 calculates the location, positioning, and thickness of the exterior wall panel members to assist with the identification of the fastening locations…” and figure 8 as described in ¶ 73.
See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination.”
The above limitation is for an unsupported combination of elements in the disclosure, as the specification does not support that the sheathing material panel models are displayed within the 3D modeling software. 
To clarify, while there is support for receiving/generating the 3D framing model (e.g. figure 5), there is not sufficient support for the presently claimed combination for displaying the sheathing material model panels within the 3D modeling software.

Claim 16 recites, in part: detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model;
See ¶ 70 as cited above, also see the above cited ¶¶ 55-56, 67, 74, and 76.
	There is not sufficient written description support for the above limitations recitation of “if the sheathing material panels conflict with…apertures of the model”.

Claim 16 recites, in part: and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 
See ¶ 75: “The sheathing optimization program 108 is able to optimize the alterations to the necessary pieces to both minimize waste material and installation time based through the use of various computer learning technologies. The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” – there is not sufficient support for the above noted limitation in claim 16 of “detecting an assembly process of the sheathing material panels using a machine learning module”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

Step 2, Claim 1, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
…Analyzing… the members to determine a set of frame members associated with exterior surfaces of the model;
	forming... sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying... conflicts between frame members and where conflicting frame members are identified;
	processing... the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating... a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	Analyzing…a layout of the sheathing material on the frame members and accommodating the apertures, wherein [process] determines the layout of the sheathing material;
	displaying ... the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing... to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying ... at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering... the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving ... mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating... the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering... an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer method …within 3D modeling software, comprising: …, by at least one processor,… , by the at least one processor,
…a machine learning module…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	for determining sheathing material required for a construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving… a model of a structure, wherein the model is comprised of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer method …within 3D modeling software, comprising: …, by at least one processor,… , by the at least one processor,
…a machine learning module…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	for determining sheathing material required for a construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving… a model of a structure, wherein the model is comprised of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 3-6 recite addition steps in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	... analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	... identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	... identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	... detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	... generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	... detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	... manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	... render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product …within a 3D modeling environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to…
…within the 3D modeling environment…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for determining sheathing material required for the construction of a building…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
... receive a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product …within a 3D modeling environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to…
…within the 3D modeling environment…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for determining sheathing material required for the construction of a building…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
... receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 11-12 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members …
	incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model;
	and detecting an assembly process of the sheathing material panels … and render an illustration of the sheathing material layout and assembly order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …within a 3D modeling environment, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
… within a 3D modeling software… within the 3D modeling software;
using a machine learning module

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining sheathing material required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised framing members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …within a 3D modeling environment, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
… within a 3D modeling software… within the 3D modeling software;
using a machine learning module

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining sheathing material required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised framing members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-18 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta in view of Gavin et al., US 6,272,447.

Regarding Claim 1
Mogollon teaches:
	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model; (Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members(as per page 66, the layout is “according to the design principles.”))

    PNG
    media_image1.png
    133
    208
    media_image1.png
    Greyscale


forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located; (Mogollon, see pages 66-67, the paragraph split between the pages: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the [wall] panel based on material sizes available on the market. For instance, if the [wall] panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers).”, e.g. see figure 19 on page 68 for an example of a “Panel Shop Drawing with Drywall” – in other words, the system forms sections of the model [the panels] which comprise the frame members of the wall, and the sheathing is applied to the section and for more clarification page 79, ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference.” 
as to the type of sheathing material and location: page 102, last paragraph: “Table 25 shows the drywall waste per model. It should be noted that the amount of drywall waste is high compared to sheathing waste. The area requiring drywall in a house is on average more than three times the amount of sheathing required for the exterior walls. Another reason for having higher waste for drywall is that the studs on the exterior walls are spaced to match with the full length of commercially available sheathing, not drywall. Studs are only spaced to accommodate commercially available drywall dimensions for interior walls” (also see § 3.3.1.2 and §§ 4.2.4-4.2.5 for more details) – in other words, the wall panel sections are determined based on the type of sheathing and the location of the wall panel, e.g. such as if it is “exterior walls” 
	…
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model; Mogollon, as cited above teaches this – see § 3.2.2 and figures 16-19 for a description of the algorithm used, § 3.3.1.2 for the sheathing/drywall optimization algorithm, §§ 4.2.4-4.2.5 which discusses the “optimization” results from sheathing/drywall optimization, summarized on page 102, last paragraph: “Table 25 shows the drywall waste per model. It should be noted that the amount of drywall waste is high compared to sheathing waste. The area requiring drywall in a house is on average more than three times the amount of sheathing required for the exterior walls. Another reason for having higher waste for drywall is that the studs on the exterior walls are spaced to match with the full length of commercially available sheathing, not drywall. Studs are only spaced to accommodate commercially available drywall dimensions for interior walls” (also see § 3.3.1.2 and §§ 4.2.3-4.2.4 for more details) – in other words, the system processes the members to determine which surfaces are interior/exterior, hence: “the amount of drywall waste is high compared to sheathing waste” which results from this processing
	to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members)
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, , (Mogollon, as cited above teaches this – see page 79 ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference...The [wall] panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction, as well as for future reference and analysis for the purpose of optimization.” – to see a visual example of the “Wall panel composition” see figure 1 which provides an example of an exterior wall [i.e., the “sheathing” for the exterior side] and figure 1 depicts that the wall panel is comprised of frame members , also see figure 19 for an example “[Wall] Panel Shop Drawing with Drywall” which is an example of a generated drawing showing the location and positions of the frame members in the “wall panel drawing”, and where the sheathing is applied relative to those locations and positions)
establishing a set of dimensions related to the location and position of each of the frame members, and (Mogollon, as cited above teaches this -e.g. Figure 19 provides a visual example of this: various dimensions of the members are shown on the figure, e.g. the window opening is 48 inches by 48 inches [4 feet by 4 feet] which is an opening in the members)
also see page 102, last paragraph and tables 5-6 as cited above, as well as the other citations which clarify on this system doing both the exterior sheathing and the interior drywall layout)
 determine interactions between each of the frame members… wherein apertures of the model are identified and assigned data sets; (Mogollon, as cited above teaches this -e.g. figure 19 shows that a window was identified and the data set comprising the dimensions of the window are assigned to it, i.e. page 67: “The algorithm also accounts for the [wall] panel’s inner characteristics, such as openings, connections with interior walls, etc.” – the figure provides a visual example of the output: additional examples of the output are provided starting on page 129 of Mogollon, which provides the complete drawings for a full house)
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material; (Mogollon, pages 66-67: “…During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – see figure 19 for an example output from this program which shows that the “Panel Shop Drawing with Drywall” wherein this figure shows that the layout of the sheets were on the frame members
	as to this using a machine learning module, see Mogollon, § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment... These essential parameters in combination with (1) the design principles for installation (see Tables 5 and 6); (2) the core of the algorithm (logical rules for design); and (3) the optimization layout procedure will generate a model output for final review.” – the Examiner notes that the rule-based algorithm and the optimization algorithm are examples of machine learning under the BRI, in view of ¶ 75 in the instant specification)
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model; (Mogollon, figure 19 shows one of the drawings generated by the system, wherein this displays the sheathing material (for this drawing, the Drywall) sheets applied to the members of the model, and wherein the “Panel Shop Drawing” visually depicts that the panels were modified to not interfere with aperture, i.e. the 48” by 48” aperture shown does not have a panel covering it)
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict; (Mogollon, see table 6 for “Interior Walls”, design principle 9 for “Wall Openings”: “When there is an opening, end the drywall sheet flush at the beginning of the rough opening. Install the next drywall sheet right after the end of the rough opening. Use left overs to cover bottom and top of windows, and top of doors.”  - and see the figure which displays this solution to a conflict between the sheathing material and the aperture; the Examiner also notes page 17 table 1 shows the “principles” for framing “Windows” and “Doors” including visual depiction of these “principles”; and table 5, design principle 5 shows the principle for “Exterior Walls” – i.e. these are solutions to conflicts between members and sheathing panels and apertures, wherein figure 19 provides a visual depiction of the solution being displayed because there are no conflicts for the aperture in figure 19  
 to clarify, pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.” 
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model; (Mogollon, figure 19 shows that the sheathing material was altered to align with the edge of the wall panels – to clarify, see figure 18 for the “Determine Drywall Start Point” followed by the steps for the “Layout Optimization model” – a skilled person would have inferred that this picked a starting point for each wall panel, and then performed a layout optimization [including alterations] such as “to fit [within the panel edges] the best cut of drywall on the panel” (page 67, ¶ 1); as to the adjustment to alignment page 67, ¶ 2: “Dry-X also minimizes joints, which is why it may shift sheets from a horizontal to a vertical position”)
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members; (Mogollon, table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs. [the mounting locations]” – and see the figures shown in this table which visually depict the locations of the screws between the drywall and the studs for each of these connections; then – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – this visually depict the design principles for where the sheets should be located at various joints; i.e. these locations, when taken in view of table 2, would have been inferred to be where the screws go, e.g. see “Design Principle 10: Connections with interior wall” in table 6, then see “2bl L-Connection” in table 2 which shows where the screws go for this particular arrangement of studs and drywall in Design Principle 10 
	to clarify: the mounting locations for the sheathing material is where they are “screwed to the studs”, e.g. such as at the places depicted in table 2 for “intersections” for members)
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed; (pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…”)
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material.  (Mogollon, figure 19 visually depicts this, wherein this shows numbering as clarified on page 79:“ The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction, as well as for future reference and analysis for the purpose of optimization”; as to the mounting locations see table 2 as cited above including for “sheathing and drywall to be screwed to the studs” – i.e. the studs in the figure 19 are the identified mounting locations 

Mogollon does not explicitly teach:
identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;…based on any conflicts identified between the frame members…

Gavin teaches: 
identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;…based on any conflicts identified between the frame members…(Gavin, abstract teaches" A method of designing structural members for a building frame using a computer includes the steps of inputting a predetermined plan of the layout and orientation of the structural members." wherein "The computer program then designs the layout of the orientation of structural members for each frame and the plan of the layout and orientation of the structural members for each frame is then output from the computer", e.g. col. 7 lines 29-30 teaches the output of the program includes "produce a plan of each frame required to construct the building" 
 then see figure 14 and col. 11-12, also see figure 9, this analyzes the members from a model of a structure wherein further teaches that during the member design the frame plan/ members are analyzed for conflicts - e.g. col. 11, lines 45-60 teaches "The webs of each structural member are illustrated by the thick solid line in FIG. 12 . From FIG. 12 it can be seen that if the studs 46 were extended to the intersection between the web of the stud 46 and the web of the intersecting top plate 42, the members so formed would not actually fit together [example of a conflict being identified]. Given that the ends of the studs 46 cannot extend beyond the web 11 of the top plate 42, the length of the studs 46 must be adjusted accordingly and moreover, further reduced a short distance to allow for correct jointing [example of resolving the conflict by shorting/removing a port of a member such as a stud]. The adjusted or actual lengths for studs 46 are denoted by dashed lines 47)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Mogollon on a system for building design which include “FrameX” for frame design of the building with the teachings from Gavin on a similar system to FrameX which also includes conflict detection and resolution for the frame members. The motivation to combine would have been that Gavin’s technique for resolving the conflicts would have ensured that the framing plan did not have any conflicts, i.e. Gavin’s system ensures that the system is enabled such that “the structural members made according to specification to fit together to form the frame.” (Gavin, abstract, and elsewhere as cited above).

Regarding Claim 3
Mogollon teaches:
	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, reproduced below, which shows that the panels align with the centerline of each member – annotations by Examiner, there are numerous other examples of this as well in the appendix
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

    PNG
    media_image2.png
    654
    1118
    media_image2.png
    Greyscale



Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 5
Mogollon teaches:
	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number of sheathing materials such as based on the type of wall, e.g. an “Exterior bearing wall” or “Party Walls” as were cited above)

Regarding Claim 6
Mogollon teaches:
The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted- (Mogollon, pages 66-67: “…During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…” and see figure 18 for the “Flowchart”; as to the layers § 3.2.2 as cited above, ¶ 1: “…The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)…” – see page 19, table 3 which provide example types of walls with multiple layers of sheathing, e.g. the “Exterior Bearing Walls” which include: “Starting from the exterior side of the wall and progressing toward the interior side, the composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall. [i.e. the layers overlap each other]”; and see table 2 as cited above including for “sheathing and drywall to be screwed to the studs”, i.e. the mounting locations relative to the panels are adjusted when the panels are re-positioned, as the screws go into the studs)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta

Regarding Claim 9
Mogollon teaches:
	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model; (Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members(as per page 66, the layout is “according to the design principles.”))
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members; (Mogollon, as cited above teaches this – see page 79 ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference...The [wall] panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction, as well as for future reference and analysis for the purpose of optimization.” – to see a visual example of the “Wall panel composition” see figure 1 which provides an example of an exterior wall [i.e., the “sheathing” for the exterior side] and figure 1 depicts that the wall panel is comprised of frame members , also see figure 19 for an example “[Wall] Panel Shop Drawing with Drywall” which is an example of a generated drawing showing the location and positions of the frame members in the “wall panel drawing”, as well as the size of the members [see the size of the members in the drawing – this is an example property of the frame member, e.g. a 2x4], and where the sheathing is applied relative to those locations and positions)
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points; (Mogollon, as cited above teaches this, e.g. see figure 19 which visually shows, in a table, the “Type” of material and the dimensions of each sheathing material, i.e. the “H” [height] and “W” [width] and to clarify: and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” – see  § 3.2.2 and § 3.3.1.2 for more specific details on how this is done
also see page 102, last paragraph and tables 5-6 as cited above, as well as the other citations which clarify on this system doing both the exterior sheathing and the interior drywall layout)
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members; (Mogollon, § 3.2.2 including pages 65-67: “ Dry-X identifies the different types and locations for each wall component in the architectural drawing…The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc…”  - then see figure 19 which shows the placement of “Drywall sheets” over the frame members, and see tables 6-7 for a listing of the “Design Principles” that are used for this algorithm which show these are based on the location and orientation of each member in each panel; as to the mounting points see table 2 which show where the “sheathing and drywall [are] screwed to the studs” [the mounting locations] – i.e. the system detects and analyzes the locations of the frame members as part of the process of determining “to fit the best cut of drywall on the panel” because this is testing various layouts of the panels over the members in the panel, e.g. Design principle 2: “When there is a 90-degree connection [based on the member location and orientation], the drywall sheet for the butt-out wall will start half-inch after the Butt-in wall. The principle is the same as in the previous case. Same rule applies for the end of the panel/wall”)
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members; (Mogollon, figure 19 provides a visual example of a wall panel from the framing model overlaid with the drywall sheets laid out according to the member positioning, see the appendix of Mogollon for the remaining wall panels drawings, to clarify on the BRI see figure 8 of the instant specification, which is similar to figure 19 of Mogollon) 
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure; (First, see ¶ 76 of the instant specification: “The sheathing optimization program 108 is able to take into account the corners and the overlap of the sheathing material to reduce any overhang or overlapping of the sheathing material.” – e.g. see Mogollon, pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc…”  and see tables 5-6 which show that “connections with interior walls” are corners wherein: “The installation of the drywall sheet on a exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – i.e. there would be an overlap at the corner for such a connection, except this design principle as applied in Mogollon algorithm accounts for it – as such, a skilled person would have inferred that the algorithm of Mogollon would have detected such a “Connection” and applied the design principle rule to the sheathing panels to ensure there was no overlap; as to apertures see Design Principle 5 for “Wall Openings” on table 5: “When there is an opening, the drywall sheet ends/starts flush at the beginning/end of the rough opening. Use left overs to cover bottom and top of windows, and top of doors.”, e.g. page 102 ¶ 2: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use”)
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels; (Mogollon, see the above citations including § 3.2.2 pages 66-67: “During this process, the layout optimization model determines the design that will
create the least amount of material waste [excess material]. In this way, the optimum utilization of material can be achieved….The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.” – see figure 19  for an example result which shows that the “best cut” to “fit” the “panel” was one where the sheathing material pieces all were manipulated to fit within the edges of the wall panel, wherein this figure shows 2 horizontal panels and 2 vertical panels [example of adjusted alignment] and the dimensions of each panel)
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. (Mogollon, figure 19 shows such an illustration, see the additional examples starting on page 129 for a full set of illustrations – as to the mounting locations see table 2 as cited above as the “sheathing and drywall [are] screwed to the studs” and the figures in table 2 provide visual depictions of this; 
as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction”)) 

Regarding Claim 11.
Mogollon teaches:
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, which shows that the panels align with the centerline of each member – the Examiner has annotated this figure above in the rejection of claim 3 for clarity
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

Regarding Claim 12.
Mogollon teaches:
	The computer program product of claim 9, further comprising, program instructions to calculate a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 16.
Mogollon teaches: 
	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyze the framing members to isolate a group of members associated with an exterior surface of the model; (Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members(as per page 66, the layout is “according to the design principles.”))
	process the group of members to identify member specific properties; (Mogollon, see § 3.2.2 – which teaches “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX.”, e.g. pages 65-66 “DRY-X identifies the different types and locations for each wall component in the architectural drawing. For instance, with the user having only selected the exterior non-load bearing walls, it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles” then, see table 5 
	to clarify: see figure 19 which provides an example resulting drawing: the member sizes, locations, and positions [examples of the properties] are identified in the drawing
	selecting a sheathing material to be applied to the group of members within the 3D modeling software; (Mogollon, page 102: “Table 25 shows the drywall waste per model. It should be noted that the amount of drywall waste is high compared to sheathing waste. The area requiring drywall in a house is on average more than three times the amount of sheathing required for the exterior walls. Another reason for having higher waste for drywall is that the studs on the exterior walls are spaced to match with the full length of commercially available sheathing, not drywall.” – e.g., figure 19 shows “DRYWALL THIS SIDE” and “SHEATHING THIS SIDE” on the wall panel [a sheathing material was selected]
	incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software; (Mogollon, as cited above, and then see page 24, ¶ 2: “This Ph.D. research involves in particular the use of GAs developed under VB for the generation of building components in a 3D environment in which lengthy and repetitive routines will eliminate the use of extensive drafting hours.”; to clarify, page 46 ¶ 1; “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality” and page 65, ¶ 1; “The final repository model will be composed of all materials required for framing (nominal lumber and sheathing), as well as a complete list for interior drywall boarding. The repository model is the summary of a rich parametric model that provides to end users a well-detailed 3D model, with all its components, within a CAD environment.”)
	detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3 
to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud”)
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. (Mogollon, figure 19 visually depicts an illustration for the assembly process, wherein this shows numbering as clarified on page 79:“ The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction, as well as for future reference and analysis for the purpose of optimization”; – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process”
	as to the machine learning, see § 3.2.2 ¶ 1: “These essential parameters in combination with (1) the design principles for installation (see Tables 5 and 6); (2) the core of the algorithm (logical rules for design); and (3) the optimization layout procedure will generate a model output for final review.” – the Examiner notes that the rule-based portion of the algorithm and the optimization portion are both examples of machine learning under the BRI in view of ¶ 75 of the instant specification) 

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 11 above.

Regarding Claim 18.
Mogollon teaches: 
	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. (Mogollon, § 3.2.2: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment...The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).” and to clarify see page 66: “During this process, the layout optimization model determines the design that will create the least amount of material waste.”, i.e. Dry-X performs a layout optimization [which includes alterations to the sheathing material, e.g. as detailed in § 3.2.2 and § 3.3.1.2] wherein the “orientation” of the sheathing material is kept continuous based on the user-input, e.g. “horizontally” or “vertically”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/822,128
Claims 1, 3, 9, 11, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,128 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing exterior surfaces of a structure – the co-pending is for the obvious variation of sheathing the floor of a structure.
The instant claims 9 and 16  are obvious variations of the co-pending claim 1 feature of being a “computer method”.
The instant claim 1 recites a step of checking for conflicts between members, and a second step of determining conflicts between members and apertures – these are obvious variations of the conflict checking of the co-pending including its solution step.
The instant claim 1 recites a step of displaying a solution to the identified conflict – this is an obvious variation of the co-pending step of applying a solution (i.e. it would have been obvious to have displayed the applied solution).
The instant claim 1 recites several features related to apertures – this would have been an obvious variation of the co-pending by also including accommodating apertures (e.g. windows and doors) when placing sheathing material because this would have ensured that the sheathing layout accounted for more realistic structures. A skilled person would have readily known that walls have doors and windows, and that sheathing does not go over said windows and doors.
The instant claim 1 recites a step of altering the panels to align with the edges of the wall panel – this would have been an obvious step, i.e. that when applying sheathing to a wall to have ensured that all of the sheathing panels both cover the wall and do not extend past edges of the wall.
The instant claim 1 recites limitations for the mounting/fastening locations, including that the illustrations identified the mounting locations. This would have been an obvious variation of the co-pending’s feature of “at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;”.
	The instant claim 9 is rejected under a similar rationale as claim 1 above, wherein claim 9 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 9 recites that excess sheathing material is present – this would have been obvious as part of applying sheathing material in standard industry sizes (e.g., 4 foot by 8 foot panels) as there would have been excess sheathing material present when such panels would not exactly cover the walls. 
	The instant claim 16 is rejected under a similar rationale as claim 1 above, wherein claim 16 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 16 recites a step of detecting an assembly process using a machine learning module – this would have been an obvious variation of the co-pending feature of: “comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;” when these claims are interpreted in view of their respective disclosures (¶ 70 in the ‘128; ¶ 75 in the instant).

Claims 4-6, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,128 (reference application) in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta

Regarding Claim 4
While the co-pending claimed invention does not recite the feature of claim 4, Mogollon teaches: 
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 
Regarding Claim 5
Mogollon teaches: 
	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number of sheathing materials such as based on the type of wall, e.g. an “Exterior bearing wall” or “Party Walls” as were cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4 above.

Application # 16822124
Application # 16822128
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Claim 1 
… wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

A skilled person would have found it obvious to have positioned sheathing materials on the centerline of the members, such as for members where two panels are positioned on the same member

Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Claim 1 
… wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
A skilled person would have found it obvious to have included re-adjusting the fastening/mounting locations based on the second layout; and would have found it obvious to have had overlapping sheathing material panels

Regarding Claim 9

	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Claim 1 
… wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

A skilled person would have found it obvious to have positioned sheathing materials on the centerline of the members, such as for members where two panels are positioned on the same member

Regarding Claim 16.

	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members;
	analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members within the 3D modeling software;
	, incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model;
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material , wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Claim 1 
… wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

A skilled person would have found it obvious to have positioned sheathing materials on the centerline of the members, such as for members where two panels are positioned on the same member

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. 

Claim 1 
… 	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;…

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 
A skilled person would have found it obvious that such a second layout would have covered the members, and would have found it an obvious variation to have the sheathing material maintain a continuous orientation for when the floor joists maintain a continuous orientation 


Double Patenting – 16/822,115
Claims 1, 3-6, 9, 11-12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,115 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing exterior surfaces of a structure – the co-pending is for the obvious variation of sheathing the interior surfaces of a structure. 
The instant claims 9 and 16  are obvious variations of the co-pending claim 1 feature of being a “computer method”.
The instant claim 1 recites a step of checking for conflicts between members, and a second step of determining conflicts between members and apertures – these are obvious variations of the conflict detection of the co-pending including its step of overcoming the conflict.
The instant claim 1 recites a step of displaying a solution to the identified conflict – this is an obvious variation of the co-pending step of overcoming the conflict (i.e. it would have been obvious to have displayed the applied solution).
The instant claim 1 recites several features related to apertures – this would have been an obvious variation of the co-pending by also including accommodating apertures (e.g. windows and doors) when placing sheathing material because this would have ensured that the sheathing layout accounted for more realistic structures. A skilled person would have readily known that walls have doors and windows, and that sheathing does not go over said windows and doors.
The instant claim 1 recites a step of altering the panels to align with the edges of the wall panel – this would have been an obvious step, i.e. that when applying sheathing to a wall to have ensured that all of the sheathing panels both cover the wall and do not extend past edges of the wall.
	The instant claim 9 is rejected under a similar rationale as claim 1 above, wherein claim 9 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 9 recites that excess sheathing material is present – this would have been obvious as part of applying sheathing material in standard industry sizes (e.g., 4 foot by 8 foot panels) as there would have been excess sheathing material present when such panels would not exactly cover the walls. 
	The instant claim 16 is rejected under a similar rationale as claim 1 above, wherein claim 16 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 16 recites a step of detecting an assembly process using a machine learning module – this would have been an obvious variation of the co-pending feature of: “instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;” when these claims are interpreted in view of their respective disclosures (¶ 75 in the ‘115; ¶ 75 in the instant).

Application # 16822124
Application # 16822115
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 1

…instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;… manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;

Regarding Claim 9

	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, 
manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 9, further comprising, program instructions to calculate a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 16.

	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members;
	analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members within the 3D modeling software;
	, incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model;
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, 
manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material , wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. – the continuous orientation would have been an obvious variation of this such as when the centerlines were in a continuous orientation it would have been obvious that the aligned panels were also in a continuous orientation due to the alignment




Double Patenting – 16/822,172
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application). 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing exterior surfaces of a structure – the co-pending is for the obvious variation of sheathing the interior surfaces of a structure. 
The instant claims 1 and 16  are obvious variations of the co-pending claim 8 feature of being a “computer program product”.
The instant claim 1 recites several features related to apertures – this would have been an obvious variation of the co-pending by also including accommodating apertures (e.g. windows and doors) when placing sheathing material because this would have ensured that the sheathing layout accounted for more realistic structures. A skilled person would have readily known that walls have doors and windows, and that sheathing does not go over said windows and doors.
	The instant claim 9 is rejected under a similar rationale as claim 1 above, wherein claim 9 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. 
	The instant claim 16 is rejected under a similar rationale as claim 1 above, wherein claim 16 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 16 recites a step of detecting an assembly process using a machine learning module – this would have been an obvious variation of the co-pending feature of: “adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;;” when these claims are interpreted in view of their respective disclosures (¶ 72 in the ‘172; ¶ 75 in the instant).

While the co-pending claimed invention does not recite the following feature of instant claim 1, Mogollon teaches: 
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict; (Mogollon, see table 6 for “Interior Walls”, design principle 9 for “Wall Openings”: “When there is an opening, end the drywall sheet flush at the beginning of the rough opening. Install the next drywall sheet right after the end of the rough opening. Use left overs to cover bottom and top of windows, and top of doors.”  - and see the figure which displays this solution to a conflict between the sheathing material and the aperture; the Examiner also notes page 17 table 1 shows the “principles” for framing “Windows” and “Doors” including visual depiction of these “principles”; and table 5, design principle 5 shows the principle for “Exterior Walls” – i.e. these are solutions to conflicts between members and sheathing panels and apertures, wherein figure 19 provides a visual depiction of the solution being displayed because there are no conflicts for the aperture in figure 19  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

While the co-pending claimed invention, as taken in view of Mogollon, does not teach the following feature, Gavin teaches: 
identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;…based on any conflicts identified between the frame members, (Gavin, abstract teaches" A method of designing structural members for a building frame using a computer includes the steps of inputting a predetermined plan of the layout and orientation of the structural members." wherein "The computer program then designs the layout of the orientation of structural members for each frame and the plan of the layout and orientation of the structural members for each frame is then output from the computer", e.g. col. 7 lines 29-30 teaches the output of the program includes "produce a plan of each frame required to construct the building" 
 then see figure 14 and col. 11-12, also see figure 9, this analyzes the members from a model of a structure wherein further teaches that during the member design the frame plan/ members are analyzed for conflicts - e.g. col. 11, lines 45-60 teaches "The webs of each structural member are illustrated by the thick solid line in FIG. 12 . From FIG. 12 it can be seen that if the studs 46 were extended to the intersection between the web of the stud 46 and the web of the intersecting top plate 42, the members so formed would not actually fit together [example of a conflict being identified]. Given that the ends of the studs 46 cannot extend beyond the web 11 of the top plate 42, the length of the studs 46 must be adjusted accordingly and moreover, further reduced a short distance to allow for correct jointing [example of resolving the conflict by shorting/removing a port of a member such as a stud]. The adjusted or actual lengths for studs 46 are denoted by dashed lines 47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the co-pending claimed invention, as was modified by Mogollon above, with the teachings from Gavin on a similar system to FrameX which also includes conflict detection and resolution for the frame members. The motivation to combine would have been that Gavin’s technique for resolving the conflicts would have ensured that the framing plan did not have any conflicts, i.e. Gavin’s system ensures that the system is enabled such that “the structural members made according to specification to fit together to form the frame.” (Gavin, abstract, and elsewhere as cited above).

While the co-pending claimed invention does not recite the following feature of instant claim 16, Mogollon teaches: 
detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

Regarding Claim 4
While the co-pending claimed invention does not recite the feature of claim 4, Mogollon teaches: 
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 5
Mogollon teaches: 
	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number of sheathing materials such as based on the type of wall, e.g. an “Exterior bearing wall” or “Party Walls” as were cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4 above, and for the same motivation to combine as was stated above with respect to claim 1. 

Application # 16822124
Application # 16822172
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	…
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members …wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline. 
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 9

	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline.
Regarding Claim 16.

	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members;
	analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members within the 3D modeling software;
	, incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	…
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material , wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline.
Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. 


Claim 8

… sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
…


Double Patenting – 16/822,144
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing exterior surfaces of a structure – the co-pending is for the obvious variation of sheathing the roof of a structure. 
The instant claims 1 and 16  are obvious variations of the co-pending claim 16 feature of being a “A system…comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising…”.
The instant claim 1 recites several features related to apertures – this would have been an obvious variation of the co-pending by also including accommodating apertures (e.g. windows and doors) when placing sheathing material because this would have ensured that the sheathing layout accounted for more realistic structures. A skilled person would have readily known that walls have doors and windows, and that sheathing does not go over said windows and doors.
	The instant claim 9 is rejected under a similar rationale as claim 1 above, wherein claim 9 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. 
	The instant claim 16 is rejected under a similar rationale as claim 1 above, wherein claim 16 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 16 recites a step of detecting an assembly process using a machine learning module – this would have been an obvious variation of the co-pending feature of: “compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;” when these claims are interpreted in view of their respective disclosures (¶ 72 in the ‘144; ¶ 75 in the instant).

While the co-pending claimed invention does not recite the following feature of instant claim 1, Mogollon teaches: analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict; (Mogollon, see table 6 for “Interior Walls”, design principle 9 for “Wall Openings”: “When there is an opening, end the drywall sheet flush at the beginning of the rough opening. Install the next drywall sheet right after the end of the rough opening. Use left overs to cover bottom and top of windows, and top of doors.”  - and see the figure which displays this solution to a conflict between the sheathing material and the aperture; the Examiner also notes page 17 table 1 shows the “principles” for framing “Windows” and “Doors” including visual depiction of these “principles”; and table 5, design principle 5 shows the principle for “Exterior Walls” – i.e. these are solutions to conflicts between members and sheathing panels and apertures, wherein figure 19 provides a visual depiction of the solution being displayed because there are no conflicts for the aperture in figure 19  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

While the co-pending claimed invention, as taken in view of Mogollon, does not teach the following feature, Gavin teaches: identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;…based on any conflicts identified between the frame members, (Gavin, abstract teaches" A method of designing structural members for a building frame using a computer includes the steps of inputting a predetermined plan of the layout and orientation of the structural members." wherein "The computer program then designs the layout of the orientation of structural members for each frame and the plan of the layout and orientation of the structural members for each frame is then output from the computer", e.g. col. 7 lines 29-30 teaches the output of the program includes "produce a plan of each frame required to construct the building" 
 then see figure 14 and col. 11-12, also see figure 9, this analyzes the members from a model of a structure wherein further teaches that during the member design the frame plan/ members are analyzed for conflicts - e.g. col. 11, lines 45-60 teaches "The webs of each structural member are illustrated by the thick solid line in FIG. 12 . From FIG. 12 it can be seen that if the studs 46 were extended to the intersection between the web of the stud 46 and the web of the intersecting top plate 42, the members so formed would not actually fit together [example of a conflict being identified]. Given that the ends of the studs 46 cannot extend beyond the web 11 of the top plate 42, the length of the studs 46 must be adjusted accordingly and moreover, further reduced a short distance to allow for correct jointing [example of resolving the conflict by shorting/removing a port of a member such as a stud]. The adjusted or actual lengths for studs 46 are denoted by dashed lines 47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the co-pending claimed invention, as was modified by Mogollon above, with the teachings from Gavin on a similar system to FrameX which also includes conflict detection and resolution for the frame members. The motivation to combine would have been that Gavin’s technique for resolving the conflicts would have ensured that the framing plan did not have any conflicts, i.e. Gavin’s system ensures that the system is enabled such that “the structural members made according to specification to fit together to form the frame.” (Gavin, abstract, and elsewhere as cited above).

While the co-pending claimed invention does not recite the following feature of instant claim 16, Mogollon teaches: detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

Regarding Claim 4
While the co-pending claimed invention does not recite the feature of claim 4, Mogollon teaches: The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 5
Mogollon teaches: The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number of sheathing materials such as based on the type of wall, e.g. an “Exterior bearing wall” or “Party Walls” as were cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4 above, and for the same motivation to combine as was stated above with respect to claim 1. 

Application # 16822124
Application # 16822144
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	…
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members …wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 

Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models.  – it would have been obvious that some members would have interfaced with an edge of two sheathing material panels, in which case it would have been obvious that these panels would have met at the centerline of the member

Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Claim 1

…compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;… , and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 
Regarding Claim 9

	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 

Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models.  – it would have been obvious that some members would have interfaced with an edge of two sheathing material panels, in which case it would have been obvious that these panels would have met at the centerline of the member

Regarding Claim 16.

	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members;
	analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members within the 3D modeling software;
	, incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	…
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 

Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material , wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models.  – it would have been obvious that some members would have interfaced with an edge of two sheathing material panels, in which case it would have been obvious that these panels would have met at the centerline of the member

Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models.  – it would have been obvious to have maintained a continuous orientation of the sheathing material such as one based on the orientation of the members such that each member interfaces with an edge of at least one panel



Double Patenting – 16/822,153
Claims 1, and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization” and in further view of Gavin et al., US 6,272,447.
Claims 9, 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822, 153 (reference application). 
Claims 12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-13 of copending Application No. 16/822, 153 (reference application) as taken in view of Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization". 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing exterior surfaces of a structure – the co-pending is for the obvious variation of sheathing the floor of a structure. 
The instant claims 1 and 16  are obvious variations of the co-pending claim 8 feature of being a “computer program product”.
The instant claim 1 recites several features related to apertures – this would have been an obvious variation of the co-pending by also including accommodating apertures (e.g. windows and doors) when placing sheathing material because this would have ensured that the sheathing layout accounted for more realistic structures. A skilled person would have readily known that walls have doors and windows, and that sheathing does not go over said windows and doors.
	The instant claim 9 is rejected under a similar rationale as claim 1 above, wherein claim 9 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. 
	The instant claim 16 is rejected under a similar rationale as claim 1 above, wherein claim 16 recites obvious variations of what is recited in claim 1, and of what is recited in the co-pending claims. The instant claim 16 recites a step of detecting an assembly process using a machine learning module – this would have been an obvious variation of the co-pending feature of: “adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;;” when these claims are interpreted in view of their respective disclosures (¶ 72 in the ‘172; ¶ 75 in the instant).

While the co-pending claimed invention does not recite the following feature of instant claim 1, Mogollon teaches: analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict; (Mogollon, see table 6 for “Interior Walls”, design principle 9 for “Wall Openings”: “When there is an opening, end the drywall sheet flush at the beginning of the rough opening. Install the next drywall sheet right after the end of the rough opening. Use left overs to cover bottom and top of windows, and top of doors.”  - and see the figure which displays this solution to a conflict between the sheathing material and the aperture; the Examiner also notes page 17 table 1 shows the “principles” for framing “Windows” and “Doors” including visual depiction of these “principles”; and table 5, design principle 5 shows the principle for “Exterior Walls” – i.e. these are solutions to conflicts between members and sheathing panels and apertures, wherein figure 19 provides a visual depiction of the solution being displayed because there are no conflicts for the aperture in figure 19  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

While the co-pending claimed invention, as taken in view of Mogollon, does not teach the following feature, Gavin teaches: identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;…based on any conflicts identified between the frame members, (Gavin, abstract teaches" A method of designing structural members for a building frame using a computer includes the steps of inputting a predetermined plan of the layout and orientation of the structural members." wherein "The computer program then designs the layout of the orientation of structural members for each frame and the plan of the layout and orientation of the structural members for each frame is then output from the computer", e.g. col. 7 lines 29-30 teaches the output of the program includes "produce a plan of each frame required to construct the building" 
 then see figure 14 and col. 11-12, also see figure 9, this analyzes the members from a model of a structure wherein further teaches that during the member design the frame plan/ members are analyzed for conflicts - e.g. col. 11, lines 45-60 teaches "The webs of each structural member are illustrated by the thick solid line in FIG. 12 . From FIG. 12 it can be seen that if the studs 46 were extended to the intersection between the web of the stud 46 and the web of the intersecting top plate 42, the members so formed would not actually fit together [example of a conflict being identified]. Given that the ends of the studs 46 cannot extend beyond the web 11 of the top plate 42, the length of the studs 46 must be adjusted accordingly and moreover, further reduced a short distance to allow for correct jointing [example of resolving the conflict by shorting/removing a port of a member such as a stud]. The adjusted or actual lengths for studs 46 are denoted by dashed lines 47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the co-pending claimed invention, as was modified by Mogollon above, with the teachings from Gavin on a similar system to FrameX which also includes conflict detection and resolution for the frame members. The motivation to combine would have been that Gavin’s technique for resolving the conflicts would have ensured that the framing plan did not have any conflicts, i.e. Gavin’s system ensures that the system is enabled such that “the structural members made according to specification to fit together to form the frame.” (Gavin, abstract, and elsewhere as cited above).

While the co-pending claimed invention does not recite the following feature of instant claim 16, Mogollon teaches: detecting if the sheathing material panels conflict with other sheathing material panels, members of the group of members, or apertures of the model, and modify the sheathing material panel models to correct any conflicts, wherein an arrangement of the sheathing material panels is derived from the model; (Mogollon, page 46 ¶ 1: “3D modeling add-ons (FRAMEX & DRY-X) under a parametric modeling technique (see Part 2, Figure 6) engender the concept of framing design and drywall layout, organizing each wall object (parent) by location and functionality. The parametric algorithm follows logical sets of rules for windows, doors, columns, panels, etc. (children), and stores information into a repository database (registry).” – a skilled person would have inferred that these “rules” were to resolve any conflicts between the “framing design” and the “windows, doors…” and other apertures, e.g. see figure 19 which provides a visual result of the algorithm and shows that the resulting output correctly handles the displayed aperture  
to clarify: pages 66-67: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…The algorithm also accounts for the panel’s inner characteristics, such as openings…[apertures]” – and see figure 19 for an example result from this which shows that the aperture was accounted for in the drawing produced by the algorithm; to clarify page 102 ¶ 1: “Due the optimization technique used, it is easy to reuse material leftovers from one panel on another. Leftovers are typically placed on the bottom and/or top of any rough openings (either windows or doors), thus maximizing their use.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co- pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

Regarding Claim 4
While the co-pending claimed invention does not recite the feature of claim 4, Mogollon teaches: The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 5
Mogollon teaches: The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number of sheathing materials such as based on the type of wall, e.g. an “Exterior bearing wall” or “Party Walls” as were cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4 above, and for the same motivation to combine as was stated above with respect to claim 1. 

Application # 16822124
Application # 16822153
Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	…
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members …wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 8
	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline. 
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 9

	A computer program product for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure within the 3D modeling environment, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify at least one type of sheathing material to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material based on the set of data points;
	program instructions to detect and analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing material is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to generate a set of models of the sheathing material and displaying the sheathing material models within the model of the structure, wherein a new second model of the structure of formed, based on the detected and analyzed layout of the sheathing material, wherein the sheathing material models interface with the frame members;
	program instructions to detect overlaps between the sheathing material models, the frame members, and apertures of the model of the structure;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 8
	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline.
Regarding Claim 16.

	A system for determining sheathing material required for the construction of a building within a 3D modeling environment, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised framing members;
	analyze the framing members to isolate a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	selecting a sheathing material to be applied to the group of members within the 3D modeling software;
	, incorporating a set of sheathing material panel models into the model, wherein the sheathing material model panels are applied to the group of members and displayed within the 3D modeling software;
	…
	and detecting an assembly process of the sheathing material panels using a machine learning module and render an illustration of the sheathing material layout and assembly order. 


Regarding Claim 8
	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing material , wherein edges of the sheathing material align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 
The Examiner notes that instant claim would have been an obvious variation of claims 12-13 because when two panels met at a single member it would have been obvious to have aligned the panels on the centerline.
Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing material , wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material. 


Claim 8

… sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
…




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147